ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 14 INSURED BOND NUMBER Neuberger Berman Management LLC 87164113B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE April 30, 2013 to April 30, 2014 /S/ Catherine Dalton In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following as of the effective date indicated: FUND NAME EFFECTIVE DATE o Neuberger Berman Long Short Multi-Manager Fund, a series of: Neuberger Berman Alternative Funds December 19, 2013 o Neuberger Berman Unconstrained Bond Fund, a series of: Neuberger Berman Income Funds February 13, 2014 Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or limitations of this policy other than as above stated. RN 1.1-00 (1/02)
